Reed, J.,
delivered the opinion of the court.
This is an appeal from the action of the circuit judge' in denying the habeas corpus petition of appellant for his discharge from custody.
The agreed statement of facts shows that Bill Grayson was convicted in the justice of the peace court for disturbing a family. He appealed to the circuit court. His appeal was dismissed, with a writ of procedendo to the justice of the peace. He was taken in custody and put in jail by the sheriff. Afterwards the sheriff accepted a note signed by several parties as security for the fine and costs assessed against Bill Grayson and released him from prison. The note was not paid, and Grayson was again-imprisoned. He claims upon this appeal that the giving of the note was a complete satisfaction of the law for' the offense.
The sheriff is the jailer of the county. It is his duty to-receive and keep any person committed to prison by a justice of the peace according to the order of commitment. *247He had no authority to take the note as security for the payment of the fine and costs, and release Grayson. He should not have permitted the prisoner to escape or go at large. He clearly violated the plain provisions of the law in taking the note and allowing Grayson to go at large. Grayson has not satisfied the law by the payment of the fine and costs. His situation, after his illegal release from imprisonment by the sheriff, was that of an escaped convict. Therefore it was proper to rearrest him and again commit him to prison until he had satisfied the law by the payment of the fine and costs assessed against him.
The circuit judge did not err in denying the petition.

Affirmed.